United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventor: Philip Muccio			:
Application No. 15/311,626			:		Decision on Petition
Int’l Filing Date: November 16, 2016		:				
For: Lower Back Electrical Stimulator	:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed July 5, 2022, to revive the above-identified application.

The petition is granted.

A petition under 37 C.F.R. § 1.137(a) was filed on January 3, 2022.  The Office issued a decision dismissing the petition on May 3, 2022.  The decision requests additional information regarding the abandonment of the application and the delay in the submission of a petition.  The renewed petition and additional information were filed on July 5, 2022.

Applicant has satisfied the requirements set forth in 37 C.F.R. § 1.137(a).  Therefore, the petition is granted and the application is revived.

Technology Center Art Unit 3762 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions